                                                Case 2:20-cv-00521-JCM-EJY Document 13
                                                                                    12 Filed 07/17/20
                                                                                             07/15/20 Page 1 of 2



                                      1   Meng Zhong
                                          Nevada Bar No. 12145
                                      2   Dale Kotchka-Alanes
                                          Nevada Bar No. 13168
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      4   Las Vegas, NV 89169-5996
                                          Tel: 702.949.8200
                                      5   E-mail: mzhong@LRRC.com
                                          E-mail: mkotchkaalanes@LRRC.com
                                      6
                                          Attorneys for Plaintiff
                                      7   JoshCo Tech, LLC

                                      8
                                                                     UNITED STATES DISTRICT COURT
                                      9                                   DISTRICT OF NEVADA

                                     10
                                        JOSHCO TECH, LLC, a Nevada limited                  Case No.: 2:20-cv-00521-JCM-EJY
                                     11 liability company,
                                                                                            STIPULATION AND [PROPOSED]
3993 Howard Hughes Pkwy, Suite 600




                                     12           Plaintiff,                                ORDER FOR EXTENSION OF TIME
                                                                                            TO FILE OPPOSITION TO
                                     13 v.                                                  DEFENDANT’S MOTION TO DISMISS
Las Vegas, NV 89169-5996




                                     14 CHERYL WHITE, an individual,                        (First Request)

                                     15           Defendant.

                                     16

                                     17           Pursuant to Rule 6 of the Federal Rules of Civil Procedure and District of Nevada Local
                                     18 Rule IA 6-1, Plaintiff JoshCo Tech, LLC (“JoshCo Tech”) and Defendant Cheryl White

                                     19 (“Defendant”) stipulate that JoshCo Tech may have up to and through Tuesday, August 4, 2020,
                                     20 to file and serve its response to Defendant’s Motion to Dismiss filed on July 7, 2020 (ECF No.

                                     21 10.) There is good cause for the extension, as counsel for JoshCo Tech has back-to-back

                                     22 depositions over the next two weeks and additional scheduling conflicts.

                                     23 / / /

                                     24 / / /

                                     25 / / /

                                     26 / / /

                                     27 / / /

                                     28 / / /

                                                                                        1
                                           111747801.1
                                               Case 2:20-cv-00521-JCM-EJY Document 13
                                                                                   12 Filed 07/17/20
                                                                                            07/15/20 Page 2 of 2



                                      1          Accordingly, the parties hereby agree and stipulate that JoshCo Tech shall have up to and

                                      2 through Tuesday, August 4, 2020, to file and serve its response to the Motion to Dismiss.

                                      3         IT IS SO AGREED AND STIPULATED.

                                      4          DATED this 15th day of July, 2020.

                                      5 BORGHESE LEGAL, LTD.                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      6
                                        By: /s/ Mark Borghese                            By: /s/ Meng Zhong
                                      7 Mark Borghese                                    Meng Zhong
                                        10161 Park Run Drive, Suite 150                  Dale Kotchka-Alanes
                                      8 Las Vegas, NV 89145
                                                                                         3993 Howard Hughes Pkwy, Suite 600
                                        Tel: 702-382-0200                                Las Vegas, NV 89169-5996
                                      9 E-mail: mark@borgheselegal.com
                                                                                         Tel: 702.949.8200
                                     10 Attorneys for Defendant, Cheryl White            E-mail: mzhong@LRRC.com
                                                                                         E-mail: bblakley@LRRC.com
                                     11
                                                                                         Attorneys for Plaintiff
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                  JoshCo Tech, LLC
                                     13
Las Vegas, NV 89169-5996




                                     14
                                                                                      IT IS SO ORDERED:
                                     15
                                                                                      __________________________________
                                     16                                               UNITED STATES DISTRICT JUDGE

                                     17                                                      July 17, 2020
                                                                                      DATED:_______________________
                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                        2
                                          111747801.1
